—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 9, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*836Defendant’s claim, that this Court’s prior decisions ruling the second felony offender statute to be constitutional are erroneous, has been examined and found to be unpersuasive.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.